Citation Nr: 1328405	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran provided testimony at 
a hearing at the RO in October 2012 before the undersigned 
Veterans Law Judge.  A transcript of the proceeding is of 
record.

When this case was before the Board in March 2013, the Board 
granted reopening of the Veteran's claim for service 
connection for psychiatric disability and remanded the 
reopened claim for further development.

The case has since been returned to the Board for further 
appellate action.


REMAND

The Veteran mainly contends he is entitled to service 
connection for PTSD due to in-service rape occurring in late 
March 1969.  

The claim was previously remanded to obtain outstanding VA 
medical records and to afford the Veteran a VA examination.  
Upon review of the record, the Board concludes its prior 
Remand directives were not complied with and, therefore, an 
additional remand is required.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (holding the Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

At his hearing before the Board in October 2012, the Veteran 
indicated he first admitted the in-service rape during 1999 
treatment for stress and anxiety at a VA facility.  Records 
pertaining to psychiatric treatment from 1970 to 1974, in 
the 1980s, and beginning in 2005 are of record, but no 
records pertaining to the alleged treatment in approximately 
1999 were of record.  The Board previously remanded the 
claim to ensure all identified records were obtained.

The Appeals Management Center (AMC) did associate records 
from October 2012 to February 2013, but did not otherwise 
search for the 1999 records.  In fact, the AMC did not 
inform the Veteran that 1999 records were missing until May 
2013, just prior to re-certifying the appeal to the Board.  
The Veteran submitted a statement in May 2013 indicating he 
never received private treatment for his psychiatric 
condition(s), but has been seen at VA facilities in Bedford, 
Massachusetts, Manchester VA Hospital (New Hampshire), and 
Bay Pines.  Currently, the record only contains records from 
Bay Pines from 2005 to February 2013 and records from 
Bedford, Massachusetts from 1979.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, further development to obtain 
the missing VA treatment records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  Undertake appropriate development 
to obtain all available, outstanding 
records pertinent to the Veteran's 
claim, to include records pertaining to 
his VA treatment in 1999, identified 
treatment at the VA Hospital in 
Manchester, New Hampshire, VAMC in 
Bedford, Massachusetts, and VAMC in Bay 
Pines, Florida.  All efforts to obtain 
these records, including follow-up 
requests if appropriate, must be fully 
documented if any requested records are 
not obtained.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, provide the Veteran and 
his representative with a supplemental 
statement of the case and an 
appropriate period of time for response 
before returning the case to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

